In an action, inter alia, to recover certain shares of stock from the respondents, plaintiff appeals from so much of an order of the Supreme Court, Richmond County (Sullivan, J.), dated March 30, 1984, as, upon granting his motion to vacate his default in serving a reply to respondents’ counterclaim, conditioned the same on the payment of $1,000 by him to respondents’ attorney.
Order modified, as an exercise of discretion, by reducing the amount of the sanction from $1,000 to $350. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Plaintiff’s time to make the payment is extended until 10 days after service upon him of a copy of the order to be made hereon, with notice of entry.
We have reduced the sanction imposed, in the exercise of our discretion, in light of the short duration of the delay and the lack of prejudice to the respondents. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.